Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division


   CITY OF SOUTH MIAMI, ET AL.

          Plaintiffs,

   v.                                                  Case No: 19-cv-22927

   RON DESANTIS, ET AL.,

        Defendants.
   ____________________________________/


                             PLAINTIFFS’ TRIAL EXHIBIT INDEX
         Plaintiffs’ hereby submit their Trial Exhibit Index and exhibits for trial in this matter

  scheduled to begin on January 4, 2020.

        TRIAL                                           DESCRIPTION                   OBJECTIONS
        EXHIBIT             PRIOR ECF NO.
        NUMBER              OR BATES NO.

               P-1                                  Expert Report of Allan
                               ECF No. 116-3        J. Lichtman

               P-2                                  A Broward Palm Beach A
                                                    New Times article,       R
                                                    published by Julia       H
                                                    Reischel on July 27,
                                                    2006, including an
                                                    interview of FLIMEN
                                                    Vice-president David
                              ECF No. 116-11        Caulkett explaining his
                                                    business,
                                                    reportillegals.com –
                                                    where he charges fees to
                                                    report suspected
                                                    undocumented persons
                                                    or their employers.

               P-3                                  An April 1, 2010 letter     A
                              ECF No. 116-10
                                                    from Caulkett               R

                                                   1
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 2 of 14




                                          (FLIMEN Vice-               H
                                          president and
                                          Reportillegals.com
                                          President) to ICE-
                                          Fairfax Investigations
                                          Duty Agent providing
                                          information “regarding
                                          a suspected illegal alien
                                          and/or a suspected
                                          illegal employer.”

             P-4                          Jack Oliver email to        H
                        ECF No. 116-15    Sen. Bean dated Dec.
                         (PLS029914-      13, 2016 regarding
                         PLSO29915)       sponsorship for anti-
                                          sanctuary city bill.

             P-5                          December 13, 2016           H
                                          email thread from
                                          Austin Nicklas to
                           ECF 38-2       Joseph Endicott,
                       Exh 2 to Amended   forwarding an email
                          Complaint       from Jack Oliver with
                                          the subject line: “Fw:
                                          Request to sponsor
                                          bills”

             P-6                          FLIMEN Alert sent to        R
                                          James Varnado on            H
                       1RFP_000123-130    November 1, 2018.
                                          P-6_000001 –
                                          P-6 000008
             P-7                          Email from FLIMEN           R
                                          President Kenneth           H
                                          Morrow to Rep. Byrd
                                          dated January 18, 2019,
                                          requesting that he
                                          sponsor or co-sponsor a
                        ECF No. 116-16
                                          bill FLIMEN suggests
                         (PLS011952-
                                          “could be titled ‘No
                           011958)
                                          ID’s for Undocumented
                                          Persons,” and later, on
                                          April 15, 2019,
                                          coordinating with Rep.
                                          Byrd’s Legislative
                                          Assistant, Katherine

                                          2
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 3 of 14




                                          Woodby, regarding the
                                          FLIMEN sponsored
                                          event, “Victims of
                                          Illegal Immigration
                                          Day.”

             P-8                          April 15, 2019 email         R
                                          thread from kdmlady to       H
                                          Katherine Woodby
                                          regarding the FLIMEN
                            ECF 38-7
                                          sponsored event,
                        (P-8_000001-06)
                                          “Victims of Illegal
                                          Immigration Day.”


                                          Morrow Email to              R
                                          Gruters dated Jan. 18,       H
                                          2019 regarding
                                          sponsorship for a pre-
                                          drafted bill which
             P-9                          “could be titled ‘No
                        ECF No. 116-17
                                          ID’s for Undocumented
                         (PLS004202-
                                          Persons,” and
                           004204)
                                          requesting a meeting
                                          with Sen. Gruters,
                                          Morrow, and FLIMEN
                                          Vice-president David
                                          Caulkett.

                                          Email correspondence         R
                                          sent from FLIMEN             H
                                          Vice-president David
                                          Caulkett dated January
                                          23, 2019 to Barnhill
                                          stating that it was “a
            P-10                          pleasure to meet with
                        ECF No. 117-1     [him] and Senator
                         (PLS004206-      Gruters” that day, as
                           004362)        well as commanding
                                          Barnhill to “Please get
                                          the bills to Bill Drafting
                                          ASAP,” and attaching a
                                          list of “anarchy cities in
                                          Florida” to the email
                                          “[p]er Senator Gruter’s
                                          request.”

                                          3
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 4 of 14




            P-11                           Email from Barnhill to     R
                         ECF No. 118-1
                                           Caulkett dated Jan. 24,    H
                          (PLS003222-
                                           2019
                            003376)
            P-12                           Email from Barnhill to      R
                                           Caulkett, on January 24, H
                                           2019 to FLIMEN Vice-
                                           president confirming
                                           that Barnhill put the
                                           bills in bill drafting that
                                           morning and thanking
                                           him for the advice on
                                           SB 168.

                                        Email from David
                                        Caulkett (FLIMEN,
                                        Vice-president) to Josh
                                        Barnhill (Sen. Gruters’
                                        Legislative Aide)
                                        thanking Mr. Barnhill
                                        and Mr. Gruters for
                                        meeting with him and
                                        for sponsoring bills;
                        (ECF No. 120-8)
                                        stating “Please get the
                       PLS003220-003221
                                        bills to Bill Drafting
                                        ASAP;” fulfilling a
                                        request for Sen. Gruters,
                                        stating “Per Senator
                                        Gruter’s request, the list
                                        of Sanctuaries in
                                        Florida, or as I can them
                                        Anarchy Cities, is
                                        attached;” and
                                        providing feedback on
                                        SB168 - to which Mr.
                                        Barnhill responded,
                                        including “I put them
                                        both in bill drafting
                                        earlier this morning.
                                        Great to meet you and
                                        Ken, and thank you for
                                        the advice on 168.”

            P-13                           February 2, 2019 email     R
                         ECF No. 119-1
                                           in which Sen. Gruters      H

                                          4
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 5 of 14




                         (PLS003693-    forwarded a report by
                           003847)      FAIR, entitled
                                        “Sanctuary-Report-
                                        FINAL 2018,” from his
                                        personal Gmail account
                                        to his Florida Senate
                                        account, and then
                                        forwarding the email to
                                        David Simmons.

            P-14                        Screenshot of the       A
                                        “About Us” page from    R
                                        the FLIMEN website,     H
                                        captured on February 6,
                                        2019, displaying names,
                                        titles, and background
                                        on FLIMEN Board
                        ECF No. 116-6
                                        Members and a
                                        description of FLIMEN,
                                        and a link at which
                                        individuals may
                                        subscribe for FLIMEN
                                        Alerts.

            P-15                        Email from Morrow to      H
                                        Barnhill dated February
                                        6, 2019 confirming their
                                        “brief discussion th[at]
                        ECF No. 119-2   morning” and informing
                         (PLS003853)    him that “FLIMEN
                                        would like to appear at
                                        [a] meeting to testify in
                                        support of SB 168.”

            P-16                        Barnhill Email to         H
                                        Morrow dated Feb. 11,
                                        2019 asking “Does fair
                                        have any response to
                        ECF No. 119-3
                                        this?” regarding the
                         (PLS003858-
                                        ACLU’s request that
                           003868)
                                        Senate Judiciary
                                        Committee members
                                        vote “No” on SB 168.

            P-17                        Brill Email dated Feb.    H
                        ECF No. 120-1
                                        11, 2019 to Morgan

                                        5
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 6 of 14




                         (PLS003869-      Parrish (then OPS for
                           003915)        Sen. Bill Galvano)
                                          sharing talking points
                                          Ms. Brill prepared for
                                          SB 168, as well Sen.
                                          Bean and Rep. Metz’s
                                          openings and responses
                                          to questions on the bill.

            P-18                          Caulkett Email to       R
                                          McNeil, Senior          H
                                          Executive Assistant in
                                          the Department of Legal
                                          Affairs, on Feb. 15,
                        ECF No. 120-2
                                          2019 arranging a
                         (PLS029911)
                                          meeting with Attorney
                                          General Ashley Moody
                                          and providing dates of
                                          availability.

            P-19                          Feb. 19, 2019 email         R
                                          from Kenneth Morrow         H
                                          requesting calls to
                         ECF No. 116-8
                                          members of the FL
                       (PLS003930-3933)
                                          Senate Judiciary
                                          Committee regarding
                                          SB 168.

            P-20                          Kenneth Morrow email        R
                                          forwarding David            H
                                          Jaroslav email to Josh
                        ECF No. 116-9     Barnhill dated March
                         (PLS003960-
                                          11, 2019 regarding
                           003961)
                                          rejection of
                                          amendments proposed
                                          by Sen. Taddeo.

            P-21                          FLIMEN Alert dated          R
                                          April 12, 2019 received     H
                        ECF No. 116-13
                                          by Sen. Gruters’
                         (PLS003986-
                                          Legislative Aide Josh
                           003991)
                                          Barnhill




                                          6
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 7 of 14




            P-22                         FLIMEN Alert sent on    R
                                         April 12, 2019 to Emery H
                                         Gainey regarding FOIA
                                         requests submitted
                                         referencing FLIMEN,
                                         stating “the Anti-
                                         Sanctuary bill will
                                         likely pass,” and “Many
                        1RFP_000091-96
                                         busloads of illegal
                                         aliens and their
                                         supporters and are
                                         expected to protest
                                         loudly, numerous times,
                                         throughout the end of
                                         the Session.”

            P-23                         FLIMEN Alert sent on      R
                                         April 12, 2019 to         H
                                         Carolyn Snurkowski
                                         regarding FOIA
                                         requests submitted
                                         referencing FLIMEN,
                                         stating “the Anti-
                                         Sanctuary bill will
                                         likely pass,” and “Many
                       1RFP_000109-120   busloads of illegal
                                         aliens and their
                                         supporters and are
                                         expected to protest
                                         loudly, numerous times,
                                         throughout the end of
                                         the Session.”
                                         (P-23_000001 –
                                         P-23_000012)

            P-24                         Email on April 12, 2019 R
                                         containing FLIMEN       H
                                         invitation to DeSantis
                         1RFP_007195-    for “Victims of Illegal
                             7201        Immigration Day,” and
                                         thanking him “for
                                         making Anti-Sanctuary
                                         a priority[.]”




                                         7
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 8 of 14




            P-25                         April 15, 2019 Email       R
                                         from FLIMEN to Sen.        H
                                         Gruters’ Legislative
                                         Aide, Josh Barnhill,
                                         following up on a prior
                                         communication which
                                         stated “We’d love to
                                         have Senator Gruters
                       PLS 004150-4165
                                         sponsor, or co-sponsor
                                         with Rep. Cord Byrd
                                         (and possibly Senator
                                         Aaron Bean),” referring
                                         to the “Victims of
                                         Illegal Immigration
                                         Day” press conference.

            P-26                         Email from FLIMEN          R
                                         Board Member Robert        H
                                         Windham, sent on April
                                         18, 2019, to Rep. Byrd
                        ECF No. 120-5    including sanctuary
                         (PLS011948-     counties in Florida “as
                           011951)       identified by FAIR,”
                                         which Rep. Byrd
                                         forwards to his
                                         Legislative Assistant
                                         Katherine Woodby.

            P-27                         Email from Kenneth         R
                                         Morrow (FLIMEN             H
                                         President), on April 24,
                                         2019, to Josh Barnhill
                                         (Sen. Gruters’
                                         legislative aid),
                                         discussing David
                        ECF No. 120-6    Jaroslav (FAIR, State
                         (PLS004179-     and Local Legislative
                           004180)       Manager), stating “I
                                         will ask David J. to
                                         clarify the status of SB
                                         168 to determine if any
                                         activity will carry over
                                         to the following week. I
                                         will advise all on his
                                         reply.”


                                         8
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 9 of 14




            P-28                          Screenshot of the           A
                                          “About Us” page from        R
                                          the FLIMEN website,         H
                                          captured on August 7,
                                          2020, newly reflecting
                        ECF No. 116-9
                                          Kenneth Morrow as
                                          President of FLIMEN
                                          and Robert Windham as
                                          a Board Member.

            P-29                          FLIMEN Alert                R
                                          containing an               H
                         ECF No. 116-7    endorsement by
                         (PLS029909-      FLIMEN of
                            29910)        Representative Gayle
                                          Harrell.

            P-30                          Screenshot of the           A
                                          website illegalaliens.us,   R
                        ECF No. 116-12
                                          run by David Caulkett.      H

            P-31                          A screenshot of the         A
                                          Twitter profile of FAIR,    R
                                          displaying in its bio the   H
                                          organizations’ claim
                                          that it “fights for a
                        ECF No. 120-7     stronger America with
                                          controlled borders,
                                          reduced immigration
                                          and better
                                          enforcement.”

            P-32           ECF 38-3       Document self-labeled       A
                       Exh 3 to Amended   the “Secure our Streets”    R
                          Complaint       Act                         H

            P-33           ECF 38-1       Chapter 2019-102
                       Exh 1 to Amended
                          Complaint
            P-34           ECR 38-4       Chapter 2019-102, with
                       Exh 4 to Amended   plaintiffs’ highlights
                          Complaint


                                          9
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 10 of 14




             P-35           ECF 38-5        SB 168, as filed, with
                        Exh 5 to Amended    plaintiffs' highlights
                           Complaint

             P-36                           Excerpt from document       A
                                            entitled “Sanctuary         R
                           ECF 38-6         Jurisdictions in Florida”   H

             P-37                           Summons issued to
                           ECF 38-8         Governor Ron DeSantis

             P-38                           Summons issued to
                                            Attorney General
                           ECF 38-9
                                            Ashley Moody

             P-39                           Demonstrative Exhibit -
                                            Tables from Lichtman
                              N/A
                                            Report

             P-40                           Demonstrative Exhibit -
                              N/A
                                            Graphs from Lichtman
                                            Report
                              N/A
             P-41                           Demonstrative Exhibit -
                              N/A
                                            Amendments Timeline
                              N/A
             P-42                           Demonstrative Exhibit -
                                            Correspondence and
                              N/A
                                            Press Conference
                              N/A
                                            Timeline

             P-43                           Deposition of David         Objection – rule 32(a),
                                            Caulkett, FLIMEN,           Fed.R.Civ.P.
                                            Vice-president and
                        ECF Nos. 113-6;
                                            Founder; and
                            115-1
                                            accompanying
                                            deposition exhibits

             P-44                           Deposition of Robert        See ECF No. 159 (Defs.’
                                            Gualtieri, Sheriff of        Identification of Counter
                                            Pinellas County; and        Deposition Designations
                         ECF No. 115-2      accompanying                and Objections to
                                            deposition exhibits         Plaintiffs’ Designations
                                                                        For Use at Trial)



                                           10
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 11 of 14




             P-45                          Deposition of Anna         See ECF No. 159 (Defs.’
                                           DeCerchio, Office of        Identification of Counter
                                           Policy & Budget,           Deposition Designations
                                           Deputy Policy Director;    and Objections to
                         ECF No. 113-5
                                           and accompanying           Plaintiffs’ Designations
                                           deposition exhibits        For Use at Trial)


             P-46                          Deposition of Daniel       See ECF No. 159 (Defs.’
                                           Olson, the Florida          Identification of Counter
                                           Attorney General’s         Deposition Designations
                                           Office, Department of      and Objections to
                         (ECF No. 115-3    Legal Affairs, Director    Plaintiffs’ Designations
                                           of Government Affairs;     For Use at Trial)
                                           and accompanying
                                           deposition exhibits

             P-47                          Deposition of Elizabeth    See ECF No. 159 (Defs.’
                                           Guzzo, Florida Attorney     Identification of Counter
                                           General’s Office, Senior   Deposition Designations
                         ECF No. 116-1     Legislative Aide; and      and Objections to
                                           accompanying               Plaintiffs’ Designations
                                           deposition exhibits        For Use at Trial)

             P-48                          Deposition of Father       See Ecf No. 168 (Defs.’
                                           Frank O’Laughlin           Identification of Counter
                                           (Guatemalan-Maya           Designation of Deposition
                         ECF No. 114-12    Center)                    Testimony of Father
                                                                      O’laughlin For Use at
                                                                      Trial)

             P-49                          Defendant Governor
                                           DeSantis’s Answer to
                          ECF No. 90       Plaintiffs’ Amended
                                           Complaint

             P-50                          Defendant Attorney
                                           General’s Answer to
                          ECF No. 91       Plaintiffs’ Amended
                                           Complaint

             P-51                          ICE guidance on
                                           detainers from the
                         ECF No. 116-4     Official Website of the
                                           Department of
                                           Homeland Security.

                                          11
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 12 of 14




               P-52                            August 2020 report by      A
                                               the American               R
                                               Immigration Council,       H
                                               entitled “Immigrants in
                                               Florida,” explaining
                                               that, since 2018, more
                                               than one in five Florida
                              ECF No. 116-5
                                               residents is an
                                               immigrant, while one in
                                               eight residents are native
                                               born U.S. citizens with
                                               at least one immigrant
                                               parent.


  Dated: December 29, 2020

  Respectfully submitted,

By: /s/_Victoria Mesa-Estrada ____                 Alana Greer (Fla. Bar No. 92423)
Victoria Mesa-Estrada (Fla. Bar No. 76569)         Email: alana@communityjusticeproject.com
E-mail: Victoria.mesa@splcenter.org                Miriam Haskell (Fla. Bar No. 069033)
Anne Janet Hernandez Anderson                      E-mail: miriam@communityjusticeproject.com
(Fla. Bar No. 0018092)                             COMMUNITY JUSTICE PROJECT, INC.
E-mail: aj.hernandez@splcenter.org                 3000 Biscayne Blvd. Suite 106
Paul R. Chavez*                                    Miami, Florida 33145
E-mail: paul.chavez@splcenter.org                  Tel.: (305) 907-7697 ext. 1
Mich Gonzalez*
E-mail: mich.gonzalez@splcenter.org
SOUTHERN POVERTY LAW CENTER
P.O. Box 12463
Miami, Florida 33101
Telephone: (786) 810-5673
Fax: (786) 237-2949

Rebecca Sharpless (Fla. Bar No. 0131024)
E-mail: rsharpless@law.miami.edu
IMMIGRATION CLINIC
UNIVERSITY OF MIAMI SCHOOL OF LAW
1311 Miller Drive, E273
Coral Gables, FL 33146
Tel.: (305) 284-6092
Fax: (305) 284-6093
 Attorneys for Plaintiffs
     * Admitted pro hac vice

                                              12
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 13 of 14




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed with the Court’s
   CM/ECF system, which provides notice to all parties, on this December 29, 2020.

                                       By: /s/ Victoria Mesa-Estrada
                                       Victoria Mesa-Estrada (Fla. Bar No. 76569)
                                       SOUTHERN POVERTY LAW CENTER




                                                13
Case 1:19-cv-22927-BB Document 170 Entered on FLSD Docket 12/29/2020 Page 14 of 14




                                       SERVICE LIST

   James H. Percival
   Email: James.Percival@myfloridalegal.com
   Colleen M. Ernst
   Email: Colleen.ernst@eog.myflorida.com
   Karen Brodeen
   Email: karen.brodeen@myfloridalegal.com
   Anita J. Patel
   Email: Anita.Patel@myfloridalegal.com
   OFFICE OF THE GENERAL COUNSEL
   The Capitol, Suite 203
   Tallahassee, Florida 32399-1050
   Telephone: (850) 717-9310
   Counsel for Defendant Governor Ron DeSantis

   Elizabeth Teegen
   Email: Elizabeth.Teegen@myfloridalegal.com; complexlitigation.eservice@myfloridalegal.com
   James H. Percival
   Email: James.Percival@myfloridalegal.com
   Karen Brodeen
   Email: karen.brodeen@myfloridalegal.com
   Anita J. Patel
   Email: Anita.Patel@myfloridalegal.com
   OFFICE OF THE ATTORNEY GENERAL
   The Capitol, Pl-01
   Tallahassee, Florida 32399-1050
   Telephone: (850) 414-3300
   Fax: (850) 410-2672
   Counsel for Defendant Attorney General Ashley Moody




                                                 14
